Citation Nr: 0711377	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  91-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to increased evaluations for the service-
connected lumbosacral strain, with degenerative joint disease 
and degenerative disc disease, evaluated as 10 percent 
disabling from August 6, 1990 through April 26, 2006 and as 
20 percent disabling from April 27, 2006.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty for training from December 
1976 to March 1977 and on active duty from March 1979 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the RO in 
October 1994 and June 1996.  

The Board remanded the veteran's claims back to the RO in 
January 2002, April 2004 and May 2005.  

The May 2005 remand also concerned the issue of service 
connection for hypertension, but this claim has since been 
granted in an August 2006 rating decision.

In a September 2006 lay statement, the veteran raised the 
issue of service connection for a right knee disorder.  The 
Board refers this matter back to the RO for appropriate 
action.  

The claim of entitlement to TDIU rating is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  





FINDING OF FACT

For the entire pendency of this appeal, the veteran's 
service-connected low back disability is shown to have been 
productive of various symptoms, including muscle spasm, 
flexion limited to 50 degrees and several reports of pain 
with range of motion testing; the overall disability picture 
is moderate, though not more, in degree.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, 
but not higher for the service-connected lumbosacral strain, 
with degenerative joint disease and degenerative disc 
disease, have been met for the period from August 6, 1990 
through April 26, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2006); 38 C.F.R. § 4.71a including Diagnostic Codes 5292, 
5293, and 5295 (2002).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected lumbosacral 
strain, with degenerative joint disease and degenerative disc 
disease, have not been met for the period beginning on April 
27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2006); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5292, 5293, and 5295 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his low back disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters beginning in February 2002.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed June 1996 rating decision.  However, that decision 
was issued more than four years prior to the enactment of 
VCAA, and the veteran's claim has since been readjudicated in 
several Supplemental Statements of the Case, most recently in 
September 2006.   Accordingly, there remain no procedural 
concerns in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in an August 
2006 rating decision that he had been assigned the noted 
evaluations and effective dates, and he was further informed 
through a September 2006 letter of VA's procedures in 
assigning evaluations and effective dates.  The Board finds 
that such action satisfies VA's requirements in view of 
Dingess.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the present case, the veteran's initial claim of service 
connection for a low back disorder was granted in an April 
1996 Board decision in view of evidence showing continuous 
low back symptomatology since service.  In a June 1996 rating 
action, the RO assigned a 10 percent evaluation, effective 
from August 6, 1990.  

The Board has thus considered all medical evidence dating 
from the August 6, 1990 claim and observes that the veteran 
underwent a VA examination in May 1991, which revealed full 
range of motion of the lumbar spine with no patent 
deformities.  The examiner diagnosed low back strain.  

A private medical report from January 1992 reflects that the 
veteran moved in a slow, halting, and very guarded manner, 
clearly protective of his lumbar spine.  The range of motion 
of the thoracolumbar spine was "35% of normal with the 
patient guarding strongly."  Straight leg raising and 
Lasegue values were difficult to assess because of a 
significant amount of hamstring tightness and spasm.  Full 
power motor testing was not performed due to complaints of 
pain.  

Subsequently, the veteran underwent a further private 
evaluation in March 1992, following a motor vehicle accident, 
which revealed spasms of the lumbar paravertebral 
musculature.  The veteran's dorsal lumbar range of motion was 
found to be diminished in all planes of motion, except for 
dorsal lumbar flexion, and pain was produced during extension 
and left rotation.  A guarded prognosis was noted, and 
recommended treatment included manual manipulation, 
intersegmental traction, and physical therapy.  

A report of private examination in April 1992 reflects that 
thoracolumbar spine motion was 95 percent of normal, but 
there were minor abnormalities of spinal rhythm with 
repetitive spinal flexion and extension.  The examiner 
rendered an impression of lumbosacral sprain/strain syndrome.  

A June 1992 private medical record indicates moderate and 
moderately severe lumbar muscle spasms, with an assessment of 
lumbar intervertebral disc syndrome.  

An MRI report dated in May 1992 revealed degenerative changes 
of the vertebral bodies of L3, L4 and a lesser degree at L2, 
L5 and S1.  There was also desiccation of the lumbar discs 
especially involving the L2-L3, L3-L4, L5-S1 and a lesser 
degree at L4-L5.  There was a small Schmorl's Node I in the 
upper vertebral body of S1 and a diffuse bulge indenting the 
anterior dural sac at L2-L3, L3-L4 and L4-L5.  The MRI also 
revealed disc bulge touching the anterior dural sac at L5-S1.  

A VA general medical examination from October 1992 revealed 
no paraspinal muscle spasm or bony deformity.  The 
examination revealed flexion/extension from 0 to 80 degrees 
and lateral flexion to 20 degrees, bilaterally.  

The VA examiner diagnosed low back pain and noted that the 
veteran could not bend his back easily without some 
discomfort.  Also, the examiner noted that the 
flexion/extension treatment was somewhat restricted because 
of pain.  

The veteran also underwent a VA spine examination on the same 
date, which revealed 80 degrees of forward flexion, 10 
degrees of hyperextension, and 45 degrees of lateral bending, 
all without symptoms.  Palpation of the lumbar spine revealed 
no tenderness or spasm.  

The X-ray studies from September 1991 were noted to reveal 
significant spur formation of the lower three lumbar 
vertebral bodies with disc space narrowing.  The examiner 
diagnosed chronic lumbar strain and sprain with discogenic 
lumbar spondylosis.  

In rendering a prognosis, the VA examiner indicated that it 
would be expected that the veteran would have exacerbations 
of spinal symptomatology with his degenerative joint disease.  
The prognosis was "guarded," and the veteran was advised to 
maintain a position where he would be in light work without 
repetitive lifting, bending, or squatting.  
 
A March 1993 VA examination revealed "90 degrees of flexion 
and extension" and bilateral lateral flexion to 20 degrees.  
No tenderness was noted over the lumbosacral spine.  The 
examiner diagnosed chronic low back strain, rule out 
osteoarthritis.  

During a May 1996 VA examination, the veteran reported 
worsening stiffness of the center of his back.  The 
examination revealed flexion "where he can reach down and 
touch his toes," extension to 30 degrees, lateral flexion to 
40 degrees bilaterally, and rotation to 45 degrees 
bilaterally.  No sensory deficits of the lower extremities 
were noted.  X-rays revealed degenerative changes at L3, L4, 
and L5, with some anterior osteophytes.  The assessment was 
that of a normal physical examination.  

An August 2001 VA CT scan revealed multiple findings, 
including moderate bulging discs at L2-L3, large bulging 
discs with severe degenerative joint disease at L3-L4 and L4-
L5, and a moderate-sized bulging disc with severe 
degenerative joint disease at L5-S1.  A CT scan from July 
2003 revealed chronic disc disease, most marked at the L3-L4 
and L4-L5 levels.  

Several VA treatment records from June 2003 indicate that the 
veteran sought "continuing care of lumbar radiculopathy."  
Testing from the same month revealed good truncal range of 
motion, full muscle strength, some pinprick sensation reduced 
in the left foot, and deep tendon reflexes absent at the 
ankles.  

The veteran underwent a VA examination in July 2003, during 
which he reported back pain dating back to the 1980s.  
Although range of motion testing was not conducted, the 
examiner rendered a diagnosis of chronic low back pain and 
further noted that the etiology of such pain was primarily a 
mechanic cause secondary to chronic sprain and strain.  

A June 2005 VA telephone triage note indicates that the 
veteran denied having progressive weakness, numbness and 
tingling in the legs, as well as radiation of pain in the 
limbs.  

The veteran's most recent VA examination was conducted on 
April 27, 2006, and he reported throbbing low back pain with 
severity of 3/10.  However, he denied symptoms radiating into 
the legs.  

Upon examination, the veteran's range of motion studies 
revealed forward flexion to 50 degrees, extension to 20 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral lateral rotation to 30 degrees.  There were no pain 
complaints with range of motion testing, although the 
examiner commented that there would be some decrease in range 
of motion due to pain with repetitive use that could not be 
quantified exactly in degrees.  

Sensation was intact to light touch in the bilateral lower 
extremities, including sacral segment.  Motor strength 
testing of the bilateral lower extremities was 5/5, and the 
tone was normal, with no atrophy.  Muscle stretch reflex was 
1+ bilaterally in the lower extremities.  No incapacitating 
episodes of the past twelve months were noted.  

The VA examiner rendered a diagnosis of chronic low back 
pain, with lumbar strain and evidence of lumbar degenerative 
disc disease and degenerative joint disease.  No changes due 
to fatigue, weakness or lack of coordination were noted.  The 
examiner further found that it was at least as likely as not 
that the chronic pain/strain was attributable to the service-
connected disability.  

The X-ray studies from April 2006 revealed a progression of 
degenerative joint disease of the lumbar spine, moderate from 
L3 through S1.  Also, there was narrowing of the disc space 
with degenerative joint disease at L3-L4 and L5-S1, with no 
other significant interval change since the last study.  

Subsequently, in an August 2006 rating decision, the AMC 
increased the veteran's evaluation for his service-connected 
low back disorder to 20 percent, though effective only from 
April 27, 2006.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, a 10 percent evaluation was assigned for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation was warranted for moderate limitation of motion, 
while a 40 percent evaluation contemplated severe limitation 
of motion.  

Also, under the now-deleted criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  

A 20 percent evaluation was warranted for muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now 5243, and associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to 
evaluated separately.  

38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  

The Board is aware that the AMC increased the evaluation for 
the veteran's low back disorder to 20 percent only from April 
27, 2006, but the Board finds that there is evidence 
supporting a 20 percent evaluation throughout the pendency of 
this appeal.  

In this regard, the Board notes a wide variance of 
symptomatology, ranging from "35% of normal" range of 
motion in January 1992 and moderate/moderately severe spasm 
in June 1992 to a normal physical examination in May 1996.  
Both range of motion and pain findings have varied 
significantly.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  

Nevertheless, given the noted muscle spasm findings and the 
extensive degenerative findings shown upon radiological 
studies prior to April 27, 2006, the Board finds a moderate 
disability picture throughout the period prior to that date, 
consistent with the criteria for a 20 percent evaluation 
under the now-deleted provisions of Diagnostic Code 5295.  

As such, the Board finds that the 20 percent evaluation 
should be effectuated as of August 6, 1990, the initial date 
of claim.  

The question thus becomes whether an even higher evaluation 
is warranted for the service-connected low back disability.  
The Board, however, finds no basis for an evaluation in 
excess of 20 percent.  

First, the Board finds no evidence to support a higher 
evaluation on the basis of intervertebral disc syndrome.  
While the veteran's CT scans have shown severe degenerative 
changes at several levels of the lumbosacral spine, these 
radiological findings have not been accompanied by 
corresponding clinical findings.  

Indeed, the April 2006 VA examination revealed no pain with 
motion, although pain had been shown on several previous 
examinations, and the examiner reported that the veteran had 
no incapacitating episodes in the past year.  In view of 
these findings, the evidence is much more consistent with the 
criteria for a 20 percent evaluation than that for a 40 
percent evaluation under both the now-deleted and the new 
provisions for rating intervertebral disc syndrome.  

As to range of motion of the lumbosacral spine, there has 
been no evidence of forward flexion limited to 30 degrees or 
of severe limitation of motion or strain.  At no point during 
this appeal has the veteran been shown to have forward 
flexion to less than 50 degrees, and there is no evidence of 
severe findings upon physical examination.  

Even taking into account periodic evidence of pain on motion, 
the range of motion findings in this case are insufficient to 
support an evaluation in excess of 20 percent under the now-
deleted provisions of Diagnostic Codes 5292 and 5295 and the 
current rating formula for spine disorders.  

The Board also notes that there is no evidence of ankylosis 
in this case, which would allow for a higher evaluation under 
the current rating formula for spine disorders, as well as 
the now-deleted provisions of Diagnostic Codes 5286 and 5289.  
There is also no evidence of a vertebral fracture, which 
would warrant consideration under the now-deleted provisions 
of Diagnostic Code 5285.  

Finally, the Board has considered whether separate 
evaluations should be assigned for neurological symptoms of 
the lower extremities.  In this regard, the Board is aware 
that a June 2003 study revealed some reduction in sensation 
in the left foot. Subsequent medical records, however, 
indicate that the veteran has denied radiculopathy.  

Indeed, during his April 2006 VA examination, the veteran 
reported no symptoms radiating into the legs, and a 
neurological examination of the lower extremities was 
unremarkable.  These findings do not present a basis for 
separate compensable evaluations for radiculopathy of one or 
both lower extremities.  See 38 C.F.R. § 4.124a (the criteria 
for rating neurological disorders).  

Overall, the evidence supports an increase from 10 percent to 
20 percent for the veteran's lower back disorder for the 
period from August 6, 1990 until April 26, 2006, but there is 
no basis for an evaluation in excess of 20 percent at any 
point during the pendency of this appeal.  This determination 
represents a partial grant of the benefit sought on appeal.  



ORDER

A increased 20 percent evaluation, but not higher is granted 
for the service-connected lumbosacral strain, with 
degenerative joint disease and degenerative disc disease, for 
the period from August 6, 1990 through April 26, 2006, 
subject to the regulations governing the payment of VA 
monetary benefits.  

An evaluation in excess of 20 percent for the service-
connected lumbosacral strain, with degenerative joint disease 
and degenerative disc disease, is denied for the period 
beginning on April 27, 2006.  



REMAND

Since the Board's May 2005 remand, further medical evidence 
relevant to the claim of entitlement to TDIU rating has been 
added to the claims file, including VA outpatient treatment 
records and two VA examination reports from April 2006.  

Despite this new evidence, the TDIU claim was unaccountably 
omitted from the September 2006 Supplemental Statement of the 
Case despite the fact that there is no indication that the 
veteran has withdrawn this claim.  

Such an omission represents a procedural defect requiring 
correction before the Board can proceed with an adjudication 
of the TDIU claim.  38 C.F.R. §§ 19.9, 19.31.  

Accordingly, the case is REMANDED to the RO for the following 
action:

After ensuring that all necessary 
development has been accomplished, the 
veteran's claim of entitlement to TDIU 
rating should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


